Citation Nr: 1616705	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbar strain with intervertebral disc syndrome (low back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 2000.

This appeal to the  Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, denied as rating in excess of 20 percent for service-connected low back disability.  The Veteran filed a notice of disagreement (NOD) later in October 2010.  The RO issued a statement of the case (SOC) in January 2013, and the Veteran filed  a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) also in January 2013.  

In January 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  In connection with the hearing, the Veteran submitted evidence and a waiver of initial agency of original jurisdiction of the evidence.  See 38 C.F.R. §§  20.800, 20.1304 (2015). 

This appeal is now being processed utilizing the paperless, electronic  Veterans Benefits Management System and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a January 2015 statement, the Veteran raised the matters of entitlement to an effective date earlier than February 20, 2013 for the award of service connection for radiculopathy of the right and left lower extremities.  However, as these matters have not been adjudicated by AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 



REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

During the Board hearing, the Veteran testified that his lumbar spine symptomatology has worsened since his most recent examination in October 2014.  Specifically, he testified that since that examination, he had had a lumber fusion in 2015, and that, although he initially experienced relief following the surgery, his symptoms have now worsened to include severe, recurrent pain.  See January 2016 Board Hearing Transcript, p. 12.  The Veteran has also asserted that he has bladder dysfunction as a manifestation of his low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Given the recent  spine surgery, and possible worsening of the Veteran's low back disability since he was last evaluated by VA, and the need for additional clinical findings concerning any additional associated neurological manifestation(s)-particularly. bladder dysfunction-the e Board finds that further examination to obtain appropriate clinical findings are needed to assess the current nature and severity of the Veteran's low back disability..  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, on remand, the AOJ should arrange for the Veteran to undergo VA examination of his lumbar spine by an appropriate physician.   The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the increased rating claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  Notably, during the January 2016 Board Hearing, the Veteran indicated that he had received relevant treatment from private treatment providers that was not currently of record. 

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal-particularly as regards surgery for and medical treatment of his lumbar spine by private providers-explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include specification discussion of whether a separate, compensable rating for bladder dysfunction as a neurological manifestation of lumbar spine disability is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private medical records-to include records associated with the October 2015 surgery, as well as prior and  subsequent treatment.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.  

3.  After all records and/or responses are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA spine examination by an appropriate physician.

The contents of the entire, electronic claims file (in Virtual VA and VBMS), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate his disability should be reported in detail.

The examiner should identify each chronic neurological manifestation of the service-connected lumbar spine disability other than radiculopathy, to particularly include bladder dysfunction (as the Veteran alleges).  For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation.

The examiner should also conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all orthopedic and neurological findings, the examiner should render specific findings for evaluating intervertebral disc syndrome (IVDS)-specifically, comment as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent to him by the pertinent VA medical facility.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268   (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, re adjudicate the claim for increased rating for low back disability.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the claims file after the last adjudications) and legal authority (to include whether a separate, compensable rating for bladder dysfunction as a manifestation of lumbar spine disability is warranted.
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims  are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






